 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND C. WATKINS,                              Case No. 1:18-cv-01385-SKO (PC)
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY
13                                                     ACTION SHOULD NOT BE DISMISSED
                v.
                                                       FOR FAILURE TO PROSECUTE
14    TUOLUMNE COUNTY JAIL, et al.,
                                                       21-DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Raymond C. Watkins is proceeding pro se and in forma pauperis in this civil

18   rights action. On October 10, 2018, the Court issued an informational order informing Plaintiff of

19   requirements to pursue this action, including the requirement to keep the Court informed of his

20   current address. (Doc. 3.) The order provides that, if mail directed to Plaintiff is returned by the

21   United States Postal Service (USPS) as undeliverable, and Plaintiff’s address is not updated

22   within 63 days, the Court will dismiss the case for failure to prosecute. (Id. at 5.)

23          On December 11, 2019, the USPS returned the Court’s second screening order (Doc. 10)

24   as undeliverable. Although more than 63 days have passed, Plaintiff has failed to update his

25   address.

26          A pro se plaintiff must keep the Court and opposing parties informed of his correct

27   address. Local Rules 182(f), 183(b). If a party moves without filing and serving a notice of

28   change of address, documents served at the party’s old address of record shall be deemed
 1   received even if not actually received. Local Rule 182(f). If mail directed to a pro se plaintiff at

 2   the address of record is returned by the USPS, and the plaintiff fails to notify the Court of his

 3   current address within 63 days thereafter, the Court may dismiss the action for failure to

 4   prosecute. Local Rule 183(b).

 5            In addition, the Local Rules provide, “[f]ailure … of a party to comply with … any order

 6   of the Court may be grounds for the imposition by the Court of any and all sanctions … within

 7   the inherent power of the Court.” Local Rule 110. “District courts have inherent power to control

 8   their dockets” and, in exercising that power, may impose sanctions, including dismissal of an

 9   action. Thompson v. Housing Auth., City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A
10   court may dismiss an action based on a party’s failure to prosecute an action, obey a court order,

11   or comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

12   (dismissal for failure to comply with a court order to amend a complaint); Malone v. U.S. Postal

13   Service, 833 F.2d 128, 130-31 (9th Cir. 1987) (dismissal for failure to comply with a court order);

14   Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and

15   to comply with local rules).

16            It appears that Plaintiff has abandoned this action. Whether Plaintiff has done so

17   mistakenly or intentionally is inconsequential. It is Plaintiff’s responsibility to comply with the

18   Court’s orders and the Local Rules, which require Plaintiff to keep his address of record updated.

19   The Court declines to expend its limited resources on a case that Plaintiff has chosen to ignore.
20            Accordingly, Plaintiff is ORDERED to show cause within 21 days why this action

21   should not be dismissed for his failure to prosecute. Alternatively, within that same time, Plaintiff

22   may update his address with the Court and respond to the Court’s second screening order (Doc.

23   10), or file a notice of voluntary dismissal of this case.

24
     IT IS SO ORDERED.
25

26   Dated:     February 27, 2020                                  /s/   Sheila K. Oberto                .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
